IN THE SUPREME COURT OF THE STATE OF NEVADA


                PATRICK KEVIN MCKINNON,                              No. 69967
                                  Appellant,
                              vs.
                THE STATE OF NEVADA,
                                                                              FILED
                                  Respondent.                                 MAY 0 3 2016
                                                                              TRACIE K. UNDEMAN
                                                                           ClERK OF S RREME COURT
                                                                          BY    S•
                                                                                DEPUTY CLERK

                                     ORDER DISMISSING APPEAL

                            This is an appeal from a judgment of conviction. Second
                Judicial District Court, Washoe County; Lynne K. Simons, Judge.
                Appellant's counsel has filed a notice of voluntary withdrawal of this
                appeal. Counsel advises this court that he has informed appellant of the
                legal effects and consequences of voluntarily withdrawing this appeal,
                including that appellant cannot hereafter seek to reinstate this appeal,
                and that any issues that were or could have been brought in this appeal
                are forever waived. Having been so informed, appellant consents to a
                voluntary dismissal of this appeal. Cause appearing, we
                            ORDER this appeal DISMISSED.'


                                                  ,freadst,
                                       Hardesty


                Saitta


                     'Because no remittitur will issue in this matter, see NRAP 42(b), the
                one-year period for filing a post-conviction habeas corpus petition under
                NRS 34.726(1) shall commence to run from the date of this order.

SUPREME COURT
        OF
     NEVADA


(0) I947A
                                                                                        1387
                  cc: Hon. Lynne K. Simons, District Judge
                       Washoe County Public Defender
                       Attorney General/Carson City
                       Washoe County District Attorney
                       Washoe District Court Clerk
                       Patrick Kevin McKinnon




, SUPREME COURT
         OF
      NEVADA

                                                    2
 (0) I947A